Exhibit 10.1

PERFORMANCE UNIT AWARD AGREEMENT

RigNet, Inc. 2010 Omnibus Incentive Plan

This PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) is made by and between
RigNet, Inc., a Delaware corporation (the “Company”), and Marty Jimmerson (the
“Executive”) effective as of the 1 day of January, 2016 (the “Grant Date”),
pursuant to the RigNet, Inc. 2010 Omnibus Incentive Plan, as amended (the
“Plan”), a copy of which previously has been made available to the Executive and
the terms and provisions of which are incorporated by reference herein.

WHEREAS, the Company desires to grant to the Executive the Performance Units
specified herein, subject to the terms and conditions of this Agreement; and

WHEREAS, the Executive desires to have the opportunity to earn the Performance
Units and receive any payment specified herein that is earned in accordance with
the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Grant of Performance Units. Effective as of the Grant Date, the Company has
granted to the Executive pursuant to the Plan 24,430 Performance Units (the
“Target Units”). In accepting the award of Performance Units granted in this
Agreement the Executive accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. The Company shall cause to be
delivered to the Executive in electronic or certificated form any shares of
Stock that are to be issued under the terms of this Agreement in exchange for
all vested Performance Units awarded hereby, and such shares of Stock shall be
transferable by the Executive as provided herein (except to the extent that any
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable securities law). The maximum number of
shares of Stock that may be paid under this Agreement is 48,860 shares.

2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(a) “Addressable Rigs” means the total number of Offshore Drilling Rigs
worldwide on March 31, June 30, September 30 or December 31 of the applicable
Performance Period, as reported in the IHS Petrodata RigBase Current Activity
Report for such day, excluding from such total each Offshore Drilling Rig which
the IHS Petrodata RigBase classifies, on such date, as: (i) on order, under
construction, or otherwise not yet delivered, or “retired” (an Offshore Drilling
Rig that is no longer part of the drilling rig fleet), (ii) “cold stacked” (an
Offshore Drilling Rig manned only by a watch crew, with its equipment mothballed
and requiring several months to reactivate), (iii) “out of service” (an Offshore
Drilling Rig not capable of re-entering service without a major equipment
upgrade/renewal that would take a minimum of 6 to 12 months), (iv) “production”
(an Offshore Drilling Rig in temporary production mode), or (v) located in a
country that is subject to economic sanctions by the United States that are
administered and enforced by the United States Office of Foreign Assets Control.

 

- 1 -



--------------------------------------------------------------------------------

(b) “Addressable Rigs Served” means the total number of Offshore Drilling Rigs,
on March 31, June 30, September 30 or December 31 of the applicable Performance
Period, for which the Company and/or its subsidiaries are the primary providers
of communication services, provided, however, that an Offshore Drilling Rig
shall not be included in such total unless, on the applicable date, the Company
and/or its subsidiaries are generating recurring revenue of at least $65.75 per
day from providing such services. The Company and/or its subsidiaries will be
considered to be the “primary providers of communication services” where such
services are provided to the Offshore Drilling Rig owner or manager or the
entity drilling the well; the Company and/or its subsidiaries will not be
considered to be the “primary providers of communication services” where such
services are provided only to one or more service companies operating on the
Offshore Drilling Rig.

(c) “Addressable Rigs Service Level” means the average of the quotients obtained
for March 31, June 30, September 30 and December 31 of the applicable
Performance Period by dividing the Addressable Rigs Served on such date by the
Addressable Rigs on such date (which amount is expressed as a percentage).

(d) “Addressable Rigs Service Level Max” means 38% for the Performance Period.

(e) “Addressable Rigs Service Level Score” means, with respect to a Performance
Period:

(i) if the Addressable Rigs Service Level achieved by the Company and its
subsidiaries for such Performance Period is less than the Addressable Rigs
Service Level Threshold for such Performance Period then the Addressable Rigs
Service Level Score for such Performance Period is zero (0).

(ii) if (A) the Addressable Rigs Service Level achieved by the Company and its
subsidiaries for such Performance Period is greater than (B) the Addressable
Rigs Service Level Threshold for such Performance Period and less than or equal
to Addressable Rigs Service Level Target for such Performance Period then the
Addressable Rigs Service Level Score for such Performance Period is ((A) minus
(B)) divided by (Addressable Rigs Service Level Target for such Performance
Period minus Addressable Rigs Service Level Threshold for such Performance
Period).

(iii) if (C) the Addressable Rigs Service Level achieved by the Company and its
subsidiaries for such Performance Period is greater than (D) the Addressable
Rigs Service Level Target for such Performance Period and less than the
Addressable Rigs Service Level Max for such Performance Period then the
Addressable Rigs Service Level Score for such Performance Period is one plus the
product of two times ((C) minus (D)) divided by (Addressable Rigs Service Level
Max for such Performance Period minus Addressable Rigs Service Level Target for
such Performance Period).

 

- 2 -



--------------------------------------------------------------------------------

(iv) if the Addressable Rigs Service Level achieved by the Company and its
subsidiaries for such Performance Period is greater than the Addressable Rigs
Service Level Max for such Performance Period then the Addressable Rigs Service
Level Score for such Performance Period is 3.

(f) “Addressable Rigs Service Level Target” means (i) 33% for the Performance
Period.

(g) “Addressable Rigs Service Level Threshold” means (i) 31% for the Performance
Period.

(h) “Cause” means (i) Executive’s plea of guilty or nolo contendre, or
conviction of a felony or a misdemeanor involving moral turpitude; (ii) any act
by Executive of fraud or dishonesty with respect to any aspect of the Company’s
business including, but not limited to, falsification of Company records;
(iii) Executive’s intentional and continued failure to perform his duties (other
than by reason of an illness or a disability); (iv) intentional engagement in
misconduct by Executive that is materially injurious to the Company (monetarily
or otherwise); (v) Executive’s disparagement of Company; (vi) commencement by
Executive of employment with an unrelated employer; (vii) material breach by the
Executive of Executive’s employment agreement or letter, if any, with the
Company or of any nondisclosure, noncompete or non-solicitation agreement
applicable to the Executive; (viii) material violation by Executive of any
Company written policies, including but not limited to any harassment and/or
non-discrimination policies; or (ix) Executive’s gross negligence in the
performance of Executive’s duties causing material harm to Company.

(i) “Change in Control” means the occurrence of an event or events with respect
to the Company that constitutes or constitute a “change in control event” as
that term is defined for purposes of Treasury Regulation §1.409A-3(i)(5) using
the default rules set forth therein.

(j) “Consolidated Revenue Amount” means, for any Performance Period,
consolidated gross revenue of the Company and its subsidiaries for such period.

(k) “Consolidated Revenue Max” means (i) $274.9 million for the Performance
Period.

(l) “Consolidated Revenue Score” means, with respect to a Performance Period:

(i) if the Consolidated Revenue Amount achieved by the Company and its
subsidiaries for such Performance Period is less than the Consolidated Revenue
Threshold for such Performance Period then the Consolidated Revenue Score for
such Performance Period is zero (0).

(ii) if (A) the Consolidated Revenue Amount achieved by the Company and its
subsidiaries for such Performance Period is greater than (B) the Consolidated
Revenue Threshold for such Performance Period and less than or equal to
Consolidated Revenue Target for such Performance Period then the Consolidated
Revenue Score for such Performance Period is ((A) minus (B)) divided by
(Consolidated Revenue Target for such Performance Period minus Consolidated
Revenue Threshold for such Performance Period).

 

- 3 -



--------------------------------------------------------------------------------

(iii) if (C) the Consolidated Revenue Amount achieved by the Company and its
subsidiaries for such Performance Period is greater than (D) the Consolidated
Revenue Target for such Performance Period and less than the Consolidated
Revenue Max for such Performance Period then the Consolidated Revenue Score for
such Performance Period is one plus the product of two times ((C) minus (D))
divided by (Consolidated Revenue Max for such Performance Period minus
Consolidated Revenue Target for such Performance Period).

(iv) if the Consolidated Revenue Amount achieved by the Company and its
subsidiaries for such Performance Period is greater than the Consolidated
Revenue Max for such Performance Period then the Consolidated Revenue Score for
such Performance Period is 3.

(m) “Consolidated Revenue Target” means (i) $239.0 million for the Performance
Period.

(n) “Consolidated Revenue Threshold” means (i) $203.2 million for the
Performance Period.

(o) “Forfeiture Restrictions” shall mean the prohibitions and restrictions set
forth herein with respect to the sale or other disposition of the Performance
Units issued to the Executive hereunder and the obligation to forfeit and
surrender such Performance Units to the Company.

(p) “Good Reason” means (i) a material adverse change in Executive’s position,
authority, duties or responsibilities, but not a change in reporting
relationships, (ii) a reduction in Executive’s base salary or the taking of any
action by the Company that would materially diminish the annual bonus
opportunities of Executive from those provided to Executive immediately prior to
the Effective Date, (iii) the relocation of the Company’s principal executive
offices by more than 50 miles from where such offices are located on the Date of
Grant or Executive being based at any office other than the principal executive
offices of the Company, except for travel reasonably required in the performance
of Executive’s duties and reasonably consistent with Executive’s travel prior to
the Date of Grant, (iv) a material breach by the Company of the Executive’s
employment agreement or Letter, if any, with the Company, or (v) the failure of
a successor to the Company to assume the Employment Agreement. Executive shall
provide written notice of any such reduction, failure, change or breach upon
which Executive intends to rely as the basis for a Good Reason resignation
within 45 days of the occurrence of such reduction, failure, change or breach.
The Company shall have 45 days following the receipt of such notice to remedy
the condition constituting such reduction, change or breach and, if so remedied,
any termination of Executive’s employment hereunder on the basis of the
circumstances described in such notice shall not be considered a Good Reason
resignation. If the Company does not remedy the condition that has been the
subject of a notice as described in this paragraph within 45 days of the
Company’s receipt of such notice, Executive must terminate his employment within
120 days following the occurrence of such condition in order for such
termination to be considered for Good Reason for purposes of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(q) “IHS Petrodata RigBase” means that database, available from IHS, Inc., which
provides information on the status of the global offshore drilling rig fleet, or
its successor or, if the IHS Petrodata RigBase is discontinued, a comparable
database that the Committee determines is an appropriate replacement.

(r) “IHS Petrodata RigBase Current Activity Report” means the current activity
report produced from a current activity search of the IHS Petrodata RigBase.

(s) “Maritime Initiative” means the operations of the Company and its
subsidiaries providing services to customers whose business is primarily
maritime activities, including services and equipment provided to maritime
vessels, including but not limited to,

(i) Dry/Cargo Passenger Vessels, General Cargo Ship, Container Ship, Passenger
Ship, Passenger/Ro-Ro Cargo Ship, Landing Craft, Refrigerated Cargo Ship,
Vehicles Carrier, Ro-Ro Cargo Ship, Passenger (Cruise) Ship, Deck Cargo Ship,
Passenger/General Cargo Ship, Heavy Load Carrier, Livestock Carrier,
Passenger/Landing Craft, Palletised Cargo Ship, Nuclear Fuel Carrier,
Container/Ro-Ro Cargo Ship, Barge Carrier, Passenger/Container Cargo Ship, Pulp
Carrier);

(ii) Miscellaneous Vessels (+24,000 including Tug, Research Vessel, Patrol
Vessel, Pusher Tug, Hopper Dredger, Dredger, Utility Vessel, Bunkering Tanker,
Motor Hopper, Pollution Control Vessel, Crane Ship, Buoy/Lighthouse Vessel,
Pilot Vessel, Crew Boat, Work/Repair Vessel, Training Ship, Search & Rescue
Vessel, Fire Fighting Vessel, Waste Disposal Vessel, Supply Tender, Salvage
Ship, Cable Layer, Icebreaker, Mooring Vessel, Vessel (function unknown), Anchor
Hoy, Trans Shipment Vessel, Hospital Vessel, Leisure Vessel, Mining Vessel,
Power Station Vessel, Tank Cleaning Vessel, Dry Storage, Sailing Vessel, Log
Tipping Ship;

(iii) Tankers (+16,000 including Oil Products Tanker, Chemical/Oil Products
Tanker, Crude Oil Tanker, LPG Tanker, Chemical Tanker, LNG Tanker, Bitumen
Tanker, Water Tanker, Vegetable Oil Tanker, Edible Oil Tanker, Wine Tanker,
Fruit Juice Tanker, CO2 Tanker, Molasses Tanker, Alcohol Tanker, Caprolactam
Tanker, Latex Tanker, Coal/Oil Mixture Tanker, Beer Tanker, Glue Tanker);

 

- 5 -



--------------------------------------------------------------------------------

(iv) Bulk Carriers (+12,000 including Bulk Dry Carrier, Aggregates Carrier,
Cement Carrier, Ore Carrier, Self Discharging Bulk Dry Carrier, Wood Chips
Carrier, Ore/Oil Carrier, Limestone Carrier, Bulk/Oil Carrier, Bulk/Liquid
Carrier, Urea Carrier, Powder Carrier, Refined Sugar Carrier);

(v) Offshore Vessels (+9,000 including Platform Supply Vessel, Offshore
Tug/Supply Ship, Offshore Support Vessel, Pipe Layer, Production Testing Vessel,
Well Stimulation Vessel, Standby Safety Vessel, FSO, Trenching Support Vessel,
Pip Burying Vessel);

(vi) Non-Merchant Ships (+2,000 including Yachts, Naval/Naval Auxiliary, Sail
Training Ship, Other Non-Merchant Ships);

Fishing (+22,000 including Fishing Vessel, Trawler, Fish Carrier, Fishing
Support Vessel, Live Fish Carrier, Fish Factory Ship, Seal Catcher, Whale
Catcher, Pearl Shells Carrier, Kelp Dredger);

Inland Waterway Vessels (+700 including Inland Waterways Tanker, Inland
Waterways Dry Cargo/Passenger, Inland Waterways Other Non-Seagoing;

But expressly excluding any drilling rig, well or mine site, jack-up, semi
submersible, platform, drill ship and FPSO’s

(t) “Maritime Initiative and Reseller Initiative Revenue Amount” means, for any
Performance Period, the consolidated gross revenues of the Company and its
subsidiaries for such period from the Maritime Initiative and Reseller
Initiative.

(u) “Maritime Initiative and Reseller Initiative Revenue Max” means (i) $20.5
million for the Performance Period.

(v) “Maritime Initiative and Reseller Initiative Revenue Score” means, with
respect to a Performance Period:

(i) if the Maritime Initiative and Reseller Initiative Revenue Amount achieved
by the Company and its subsidiaries for such Performance Period is less than the
Maritime Initiative and Reseller Initiative Revenue Threshold for such
Performance Period then the Maritime Initiative and Reseller Initiative Revenue
Score for such Performance Period is zero (0).

(ii) if (A) the Maritime Initiative and Reseller Initiative Revenue Amount
achieved by the Company and its subsidiaries for such Performance Period is
greater than (B) the Maritime Initiative and Reseller Initiative Revenue
Threshold for such Performance Period and less than or equal to Maritime
Initiative and Reseller Initiative Revenue Target for such Performance Period
then the Maritime Initiative and Reseller Initiative Revenue Score for such
Performance Period is ((A) minus (B)) divided by (Maritime Initiative and
Reseller Initiative Revenue Target for such Performance Period minus Maritime
Initiative and Reseller Initiative Revenue Threshold for such Performance
Period).

 

- 6 -



--------------------------------------------------------------------------------

(iii) if (C) the Maritime Initiative and Reseller Initiative Revenue Amount
achieved by the Company and its subsidiaries for such Performance Period is
greater than (D) the Maritime Initiative and Reseller Initiative Revenue Target
for such Performance Period and less than the Maritime Initiative and Reseller
Initiative Revenue Max for such Performance Period then the Maritime Initiative
and Reseller Initiative Revenue Score for such Performance Period is one plus
the product of two times ((C) minus (D)) divided by (Maritime Initiative and
Reseller Initiative Revenue Max for such Performance Period minus Maritime
Initiative and Reseller Initiative Revenue Target for such Performance Period).

(iv) if the Maritime Initiative and Reseller Initiative Revenue Amount achieved
by the Company and its subsidiaries for such Performance Period is greater than
the Maritime Initiative and Reseller Initiative Revenue Max for such Performance
Period then the Maritime Initiative and Reseller Initiative Revenue Score for
such Performance Period is 3.

(w) “Maritime Initiative and Reseller Initiative Revenue Target” means (i) $16.5
million for the Performance Period.

(x) “Maritime Initiative and Reseller Initiative Revenue Threshold” means
(i) $12.5 million for the Performance Period.

(y) “Offshore Drilling Rig” means a mobile offshore drilling unit or similar
equipment used to drill a wellbore in an offshore marine environment including,
without limitation, a bottom-supported unit, such as a jack-up rig, and a
floating unit, such as a semisubmersible or a drillship, and which the IHS
Petrodata RigBase indicates has been constructed and delivered and is part of
the active drilling fleet included in the IHS Petrodata RigBase.

(z) “Payment Date” means the earlier of (i) July 1, 2017, (ii) the date that is
six (6) months after the effective date of the termination of Executive’s
employment with the Company and its subsidiaries during the Performance Award
Period, which termination during the Performance Award Period constitutes a
Separation From Service, and after the date of the occurrence of a Change in
Control, (iii) the 30th business day immediately following the date of death of
the Executive, (iv) the date that is six (6) months after the date of the
Executive’s Retirement or (v) the date of the Executive’s Disability (as that
term is defined in Section 2.15(b) of the Plan).

(aa) “PE Factor” means, for an applicable Performance Period, the sum of the
(i) Weighted Addressable Rigs Service Level Score, (ii) Weighted Consolidated
Revenue Score, and (iii) Weighted Maritime Initiative and Reseller Initiative
Revenue Score.

(bb) “Performance Award Period” means the one (1) year period that begins on the
first day of the Performance Period and ends on the last day of the Performance
Period.

 

- 7 -



--------------------------------------------------------------------------------

(cc) “Performance Period” means a calendar year or longer designated period
during an applicable Performance Award Period. The Performance Periods for this
Agreement begins on January 1, 2016, and ends on December 31, 2016.

(dd) “Reseller Initiative” means third-party resellers and distributors of the
goods and services of the Company and its subsidiaries.

(ee) “Separation From Service” means a “separation from service” as that term is
defined for purposes of Section 409A of the Code and Final Department of
Treasury Regulations issued thereunder.

(ff) “Weighted Addressable Rigs Service Level Score” means, with respect to a
Performance Period, the Addressable Rigs Service Level Score achieved for such
Performance Period multiplied by thirty percent (30%).

(gg) “Weighted Consolidated Revenue Score” means, with respect to a Performance
Period, the Consolidated Revenue Score achieved for such Performance Period
multiplied by forty percent (40%).

(hh) “Weighted Maritime Initiative and Reseller Initiative Revenue Score” means,
with respect to a Performance Period, the amount of the Maritime Initiative and
Channel Initiative Revenue Score achieved for such Performance Period multiplied
by thirty percent (30%).

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

3. Performance Units Do Not Award Any Rights Of A Shareholder. The Executive
shall not have the voting rights or any of the other rights, powers or
privileges of a holder of Stock with respect to the Performance Units that are
awarded hereby. Only after a share of Stock is issued in exchange for a
Performance Unit will the Executive have all of the rights of a shareholder with
respect to such share of Stock issued in exchange for a Performance Unit.

4. Transfer Restrictions. The Performance Units granted hereby may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (other than by will or the applicable laws of descent and
distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby. Further, any
shares of Stock issued to the Executive in exchange for Performance Units
awarded hereby may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable securities laws. The Executive also
agrees that the Company may (a) refuse to cause the transfer of any such shares
of Stock to be registered on the applicable stock transfer records of the
Company if such proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of any applicable securities law and
(b) give related instructions to the transfer agent, if any, to stop
registration of the transfer of such shares of Stock. The shares of Stock that
may be issued under the Plan are registered with the Securities and Exchange
Commission under a Registration Statement on Form S-8. A Prospectus describing
the Plan and the Stock is available from the Company.

 

- 8 -



--------------------------------------------------------------------------------

5. Vesting and Payment.

(a) The Performance Units that are granted hereby shall be subject to the
Forfeiture Restrictions. The Executive shall have no vested interest in the
Performance Units credited to his or her bookkeeping ledger account except as
set forth in this Section 5. On the Payment Date, and after satisfaction of the
Executive’s tax withholding obligations described in Section 7, the Company
shall issue to the Executive or, in the case of the death of the Executive, to
the duly appointed executor or administrator of the Executive’s estate, that
number of shares of Stock, if any, calculated pursuant to Section 5(b) through
5(c) below, as applicable, in exchange for the Performance Units that vested as
a result of the lapse of the applicable Forfeiture Restrictions as described
below and thereafter the Executive shall have no further rights with respect to
such vested Performance Units. The Executive acknowledges and agrees that all
payments made under this Agreement are subject to the provisions of Section 18.

(b) Except as otherwise provided in this Section 5(b) with respect to a Change
in Control or in Section 5(c), if the Executive’s employment with the Company
and its subsidiaries has not terminated prior to January 1, 2017, then the
Forfeiture Restrictions shall lapse with respect to that number of Target Units
(up to, but not in excess of 100% of the Target Units) and the Executive will be
entitled to receive, on the Payment Date, with respect to the vested Target
Units that number of shares of Stock equal to:

(A) multiplied by (B)

where “(A)” is the number of Target Units and “(B)” is the PE Factor for the
Performance Period, and the remainder, if any, of the Target Units shall be
forfeited to the Company as of the close of business on the last day of
Performance Period. Notwithstanding the preceding provisions of this
Section 5(b) and in lieu thereof, if a Change in Control occurs during the
Performance Period, then the Executive shall be entitled to receive, on the
Payment Date, that number of shares of Stock equal to the product of (i) the
number of Target Units multiplied by (ii) the quotient of the number of days
during the Performance Period worked by the Executive divided by the number of
days during the Performance Period; provided, however, if the amount calculated
under the preceding provision would result in a payment to the Executive of a
number of shares of Stock less than the number of Target Units the Executive
shall be entitled to receive, on the Payment Date, that number of shares of
Stock equal to the number of Target Units.

(c) Subject to Sections 5(b), relating to certain terminations after a Change in
Control, if the Executive’s employment is terminated (i) by the Company and all
of its subsidiaries for any reason other than for Cause or (ii) by the Executive
for Good Reason, in any such case specified in (i) or (ii), before the end of
the Performance Award Period, then in addition to any shares of Stock that have
vested during full Performance Periods that ended prior to such termination in
accordance with Sections 5(b) for the Performance Period during which the
Executive’s employment is so terminated the Executive shall be entitled to
receive on the Payment Date a pro-rata number of shares of Stock, calculated in
accordance with the provision of this Section 5 applicable to such Performance
Period and pro-rated based on the number of

 

- 9 -



--------------------------------------------------------------------------------

days the Executive was employed during such Performance Period compared to the
total number of days in such Performance Period, and (iv) by death or
Disability, then the Executive shall be entitled to receive on the Payment Date,
the number of shares of Stock that vested pursuant to Sections 5(b) during full
Performance Periods that ended prior to the death or Disability or.

6. Capital Adjustments and Reorganizations; Acquisitions and Divestitures. The
existence of the Performance Units shall not affect in any way the right or
power of the Company or any company the stock of which is awarded pursuant to
this Agreement to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or its business, engage
in any merger or consolidation, issue any debt or equity securities, dissolve or
liquidate, or sell, lease, exchange or otherwise dispose of all or any part of
its assets or business, or engage in any other corporate act or proceeding. If,
during the Performance Award Period, the Company or any of its subsidiaries
acquire or dispose of, by any means including by asset or equity purchase or
sale or by merger, any entity, business or material group of assets, the
Committee shall revise the threshold, target and maximum for the Performance
Period of such acquisition or disposition and all subsequent Performance Periods
as allowed by Section 162(m) and the Committee determines is necessary to
properly adjust such amounts to reflect the results of such transaction.

7. Tax Withholding. To the extent that the receipt of the Performance Units, any
payment in cash or shares of Stock or the lapse of any Forfeiture Restrictions
results in income to the Executive for federal, state or local income,
employment or other tax purposes with respect to which the Company or any
Affiliate has a withholding obligation, the Executive shall deliver to the
Company at the time of such receipt, payment or lapse, as the case may be, such
amount of money as the Company or any Affiliate may require to meet its
obligation under applicable tax laws or regulations, and, if the Executive fails
to do so, the Company is authorized to withhold from the shares of Stock issued
in exchange for the Performance Units, any payment in cash or shares of Stock
under this Agreement or from any cash or stock remuneration then or thereafter
payable to the Executive in any capacity any tax required to be withheld by
reason of such resulting income, including (without limitation) shares of Stock
sufficient to satisfy the withholding obligation based on the Fair Market Value
of the Stock on the date that the withholding obligation arises.

8. Nontransferability. This Agreement is not transferable by the Executive
otherwise than by will or by the laws of descent and distribution.

9. Employment Relationship. For purposes of this Agreement, the Executive shall
be considered to be in the employment of the Company and its Affiliates as long
as the Executive has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

10. Not an Employment Agreement. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Executive and the Company or any
Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Executive for any period of time.

 

- 10 -



--------------------------------------------------------------------------------

11. Legend. The Executive consents to the placing on the certificate for any
shares of Stock issued under this Agreement in certificated form an appropriate
legend restricting resale or other transfer of such shares except in accordance
with the Securities Act of 1933 and all applicable rules thereunder.

12. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Executive at the Executive’s residential address
indicated beneath the Executive’s signature on the execution page of this
Agreement, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by facsimile
means (confirmation of such receipt by confirmed facsimile transmission being
deemed receipt of communications sent by facsimile means); and when delivered
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail, return receipt requested.

13. Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Executive. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same. No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

14. Arbitration. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan. The arbitration shall be final and binding on the
parties.

15. Governing Law and Severability. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

 

- 11 -



--------------------------------------------------------------------------------

16. Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Performance Units granted hereby and any
shares of Stock issued hereunder, this Agreement shall bind, be enforceable by
and inure to the benefit of the Company and its successors and assigns, and to
the Executive, the Executive’s permitted assigns, executors, administrators,
agents, legal and personal representatives.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

18. Recovery of Performance Unit Payments. The Executive acknowledges and agrees
that all payments made under this Agreement are subject to the Company’s
clawback policy, as it may be amended from time to time (the “Clawback Policy”).
If at any time after an amount is paid under this Agreement the financial
results of the Company and/or its subsidiaries are restated (other than a
restatement caused by a change in applicable accounting rules or
interpretations) and such restated financial results would have resulted in
fewer shares of Stock being paid under Section 5 if such restated financial
results had been taken into account originally in determining the vesting of the
Performance Units then the vesting of the Performance Units shall be
recalculated under the applicable provisions of Section 5 taking into account
such restated financial results and the Executive or, if the Executive has died,
the Executive’s estate, will, to the extent required by governing law or
regulations, as they may be amended from time to time, and/or the Clawback
Policy, repay to the Company, upon demand by the Company, any shares of Stock
delivered under this Agreement in excess of the number of shares of Stock that
would have been delivered if the restated financial results had been taken into
account originally in determining the vesting of the Performance Units.

19. Compliance With Section 409A. This Agreement is subject to, and intended to
comply with the requirements of, Section 409A of the Code and the regulations,
guidance, and other interpretative authority issued thereunder (“Section 409A”).
This Agreement shall be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent.

20. Compliance With Section 162(m). This Agreement is intended to comply with
the requirements of Section 162(m) of the Code and the regulations, guidance,
and other interpretative authority issued thereunder (“Section 162(m)”). This
Agreement shall be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

RIGNET, INC.

By:

  /s/ William Sutton

Name:

  William Sutton Title:   SVP

 

EXECUTIVE:

/s/ Marty Jimmerson

Name:   Marty Jimmerson Address:   1880 S. Dairy Ashford   Suite 300   Houston,
TX 77077-4760